United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 05-2796
                                  ___________

Tom Lingenfelter, Individually; Phil      *
Florence, Individually and as             *
Beneficiary in Empire Paper Company       *
Profit Sharing Plan; Diane S. Blodgett,   *
Individually and as a Vested              *
Beneficiary; T.G. Morgan, Inc.,           *
Defined Benefit Pension Plan,             *
                                          * Appeal from the United States
             Appellants,                  * District Court for the
                                          * District of Minnesota.
      v.                                  *  [UNPUBLISHED]
                                          *
John Stoebner; Lapp, Libra, Thomson, *
Stoebner & Pusch, Chtd.; Gordon Conn; *
Charles Webber; Faegre & Benson,          *
LLP; Kalina, Wills, Gisvold & Clark, *
P.L.L.P.; Larson, Allen, Weishair &       *
Co., LLP, in their Individual Capacities; *
H.S.B.C. Bank USA,                        *
                                          *
             Appellees.                   *
                                   ___________

                            Submitted: April 17, 2006
                               Filed: July 20, 2006
                                ___________

Before WOLLMAN, BEAM, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.
      This long-running litigation, which stretches back to the early 1990s, was
brought to an end by the district court’s 1 May 24, 2005, judgment, entered upon the
court’s May 23, 2005, order, dismissing the complaint.

       Having considered the parties’ arguments, we conclude that, for the reasons set
forth in the district court’s comprehensive, well-reasoned opinion,2 the judgment
should be, and it hereby is, affirmed. See 8th Cir. Rule 47B.3
                        ______________________________




      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
      2
       Lingenfelter v. Stoebner, No. 03-CV-5544, 2005 WL 1225950 (D. Minn. May
23, 2005).
      3
      We exercise our discretion not to impose on our own motion damages or costs
upon appellants under Fed. R. App. P. 38.

                                         -2-